Citation Nr: 0307678	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  96-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
foot disorder, including residuals of osteotomies of the 
fourth and fifth metatarsals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1969 to September 1971.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1994 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied a compensable rating for the veteran's right 
foot disability.  

The case was previously before the Board in February 1998, 
when it was remanded for additional development.  After 
readjudicating the claim on appeal, and with consideration 
given to the additional development, the RO issued a May 1999 
determination that increased the rating to 10 percent.  


FINDING OF FACT

Disability associated with the veteran's service connected 
right foot disorder, including residuals of osteotomies of 
the fourth and fifth metatarsals, is reasonably characterized 
as moderately severe. 


CONCLUSION OF LAW

A 20 percent rating is warranted for the veteran's right foot 
disorder, including residuals of osteotomies of the fourth 
and fifth metatarsals.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  

There has been substantial compliance with the pertinent 
mandates in the VCAA and implementing regulations.  The claim 
was reviewed on its merits, and well-groundedness is not an 
issue.  In the August 1994 decision, in a February 1996 
statement of the case, and in numerous supplemental 
statements of the case (the most recent in November 2002), 
the veteran was notified of the evidence necessary to 
substantiate his claim, and of what was of record.  In a 
January 2002 letter, he was notified what evidence he needed 
to submit in order to substantiate his claim, and what 
evidence VA would obtain.  The letter explained that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers, and he has been accorded VA examinations.  There 
is no indication that there is any relevant evidence 
outstanding, and nothing to suggest that another examination 
is indicated.  Development is complete to the extent 
possible; VA's duties to notify and assist, including those 
mandated by the VCAA, are met.

Background

Service medical records report treatment for a callus on the 
veteran's right foot in May 1970.  The veteran's induction 
examination report indicates that he had bilateral pes 
planus.  His separation examination was negative for any foot 
disorder.  On VA examination in November 1976, the veteran 
complained of right foot pain when walking on uneven 
surfaces.  Examination revealed a 11/2 centimeter callus over 
the head of the 4th right metatarsal.  By a January 1977 
rating decision, the RO granted service connection for a 
right foot callus, rated noncompensable.  The veteran's most 
recent claim for an increased rating for the right foot 
disability was received in February 1994.

Postservice medical evidence includes records from a private 
physician showing that two surgeries were performed on the 
veteran's right foot.  In January 1978, a distal 4th 
metatarsal osteotomy was performed on the right foot; and in 
January 1979 the veteran underwent a 5th metatarsal 
osteotomy.  

On VA examination in April 1994, the veteran complained of 
chronic right foot pain, with limited weight bearing on the 
area and decreased ambulation secondary to pain.  He also 
complained of decreased range of right ankle motion, and of 
pain shooting from his foot up his right leg.  Examination 
revealed that he was able to stand and squat, although he was 
unable to rise on his toes.  Range of motion was full and 
without pain or crepitation, except for positive pain on the 
4th and 5th lateral metatarsophalangeal joints of the right 
foot.  X-rays revealed a minimal hallux valgus formation with 
surrounding sclerosis and hypertrophic spurring.  There was 
some chondral cyst formation at the first 
metatarsalphalangeal joint, bilaterally, consistent with 
degenerative joint disease in the area.  The X-rays also 
revealed that the osteotomies of the distal portion of the 
4th and 5th metatarsals were well healed.  The diagnosis was 
status post osteotomies 4th and 5th, right foot, and mild 
hallux abducto valgus deformity, bilaterally, with 
degenerative joint disease.  

A private physician's June 1997 report of examination of the 
veteran revealed bilateral pes planus.  Surgical scars were 
noted over the right 4th and 5th phalanges and metatarsal 
phalangeal joints.  There was decreased mobility of the right 
4th and 5th phalanges at the metatarsophalangeal joints.  
There was tenderness over the tarsus on the right, with 
decreased mobility.  There was hallux valgus bilaterally.  
The diagnosis was bilateral pes planus, bilateral hallux 
valgus, status post osteotomy 4th and 5th metatarsals of the 
right foot, with somatic dysfunction of both feet, worse on 
the right.  

On private physician examination in April 1998, the veteran 
complained of residual pain from his osteotomies that he 
described as "considerable" in nature.  He reported that 
was unable to stand for long periods and had to terminate 
many jobs in the past due to right foot pain.  He was 
currently working as a field representative, which required a 
considerable amount of walking and climbing on ladders, both 
of which became very difficult due to persistent and severe 
right foot pain.  Examination revealed pain on palpation of 
the 4th and 5th metatarsals of the right foot.  There was no 
erythema or edema.  There was pain noted on range of motion 
of the 3rd, 4th, and 5th metatarsalphalangeal joints.  Pain was 
most pronounced on dorsiflexion of the 4th and 5th toes of the 
right foot.  Mild hallux valgus deformity was noted, and 
there were mild pronatory changes to the mid foot, right 
greater than left.  The veteran was unable to remain in a 
position where he had to stand on his toes for any long 
period of time.  The examiner reported that an area of 
concern shown by X-rays was that the osteotomies in 1978 and 
1979 considerably shortened the metatarsals, and therefore 
the metatarsal parabola showed excessive forces on the 2nd 
and 3rd metatarsal heads.  The physician opined that "[t]his 
is a potential problem in the future and will most likely 
result in further discomfort."  

On VA examination in June 1998, the veteran complained that 
walking more than one-quarter mile caused severe pain in the 
right foot.  He reported that he tried arch supports, but 
they did not alleviate the pain.  Examination of the right 
foot revealed first degree pes planus, without abnormal 
callosities.  One inch scars were found over the distal 
fourth and fifth metatarsals of the right foot, with 
hypoesthesia between the 4th and 5th toes and the lateral 
aspect of the 5th toe.  The range of motion of the right 
ankle was to zero degrees on dorsiflexion and to 23 degrees 
of plantar flexion.  The diagnosis, in pertinent part, was 
status post osteotomy, right 4th and 5th metatarsal; 
limitation of motion, right ankle; and neuropathy between the 
right fourth and fifth toes and the lateral aspect of the 5th 
toe.  

On VA examination in April 1999, the veteran's walked with an 
antalgic gait, taking small steps.  His chief complaint was 
of pain over the fourth and fifth metatarsal region on the 
outside of his right foot.  He indicated that pedal pain in 
the right fifth metatarsal head sometimes became so severe 
that he felt as though he had chest pain (an "almost 
tachycardia event") during such a flare-up.  He stated that 
the flare-ups usually progressed over the week while he was 
required to work on his feet throughout the work week.  He 
reported mild chronic pain, but his greatest concern was with 
the shooting pain to his heart.  He tried to avoid activity, 
and elevated his right foot as much as possible.  He worked 
in a school library.  His right foot pain made it extremely 
difficult to walk each morning to 26 rooms, as was required.  
Examination revealed hallux abductus valgus deformity and 
subluxation, bilateral and symmetrical with lesser digits 
contracted.  The lesser metatarsal ranges of motion were 
equal in active and passive range of motion, and were 
negative for pain.  There was evidence of subluxation of the 
second digits, bilaterally.  Range of motion of the first 
metatarsal phalangeal joint of the right foot was to 5 
degrees of plantar flexion, and to 30 degrees of 
dorsiflexion.  The veteran related increased pain on 
dorsiflexion of the fifth digit of the right foot.  A scar 
formation was noted on the dorsal aspect of the right foot, 
approximately one inch at the area above the fourth and fifth 
metatarsals.  The right foot exhibited contracted digits 
which were rigid throughout the lesser area.  The veteran's 
flat foot disorder was described as "mild to moderate," and 
the Achilles tendon alignment could be corrected by 
manipulation.  There was no pain within the subtalar or ankle 
joints, and the range of motion was full.  There was 
approximately 8 degrees of eversion, bilaterally, and his 
resting calcaneal stance was neutral when the subtalar joint 
was in the neutral position.  X-rays revealed evidence of the 
1978 and 1979 osteotomies, with no evidence of other bony 
abnormalities or changes, and with no dermal changes 
consistent with callus or plantar verruca.  The second digit 
of the right foot was slightly elevated, possibly due to the 
subluxation of the second toe.  The diagnosis was moderate 
hallux abductus valgus deformity bilaterally, with limited 
range of motion to the right; and subluxation of the second 
digit, with the lesser digits (3-5) contracted with rigid 
deformity.  The examiner reported that the reason for the 
severe shooting pain from the veteran's foot to his heart 
could not be confirmed on examination, but he was advised of 
possible anxiety attacks secondary to foot discomfort.  

A January 2000 "Needs Assessment Report" from a VA 
Vocational Rehabilitation and Counseling Division indicates 
that the veteran's self-reported physical limitations due to 
foot pain included difficulty walking (up to one hour), 
standing for even short periods (up to one hour), and driving 
time (to approximately 20 minutes).  He rated his daily 
discomfort level at "7" on a hypothetical pain scale of 1 
to 10 (1 being no pain, and 10 being extreme discomfort).  

VA outpatient records dated from February 1994 to May 2001 
show continuous complaints of chronic right foot pain.  A 
June 1999 outpatient report shows that the veteran complained 
of a sharp, shooting pain that started from his feet, and 
radiated through his knees up to his back.  He reported that 
orthotics had been prescribed for his flat feet, but the pain 
became worse when he wore the orthotics for 4 hours because 
it felt like he was walking on a hard surface.  He took 
Tylenol with Codeine for the pain.  Examination  revealed 
pain upon palpation of the entire right foot (all 
interspaces, plantar fasci, metatarsals, and the entire 
bottom of the foot), with the pain being the worst around the 
fourth and fifth metatarsals.  The diagnosis was plantar 
fasciitis, with prominent fourth metatarsal head of the right 
foot.  An April 2001 outpatient report indicates the veteran 
stated he had "learned to live with" his right foot pain, 
and did not want any medication for the pain.  Clinic 
examination revealed healed scars over the fourth and fifth 
metatarsals of the right foot.  There was no pain on 
examination of the right foot.  The diagnosis was chronic 
foot pain.  

On VA examination in February 2002, the veteran complained of 
daily pain along the lateral aspect of his right foot in the 
area of the fourth and fifth metatarsals.  He stated that the 
right foot pain interfered with sleeping, driving distances 
of more than 20 miles, and long periods of standing or 
walking.  Subjective complaints also included weakness in 
both feet, and fatigability on having to walk a distance 
greater than one-half mile.  There were no complaints of 
swelling, heat, or redness changes.  The veteran described 
flare-ups in the sense that his right foot pain became worse 
in the lateral aspect of the fourth and fifth metatarsal area 
of the right foot when he walked, stood, or slept.  He again 
expressed that he had learned to live with the pain to some 
degree.  

Examination revealed evidence of mild pes planus on standing 
posture, with less than one fingerbreadth from the maximal 
height of the arch to the floor.  Also noted was evidence of 
hallux valgus deformity, bilaterally.  There was no evidence 
of hammertoe or claw foot deformity.  There was no swelling 
on the dorsum of the right foot.  There were two well-healed 
scars in the distal area of the fourth and fifth metatarsals, 
noted as "consistent with surgery described," and there was 
mild pain to palpation in the area.  There was no pain to 
palpation in the arch of the right foot.  Foot strength 
testing showed full strength for right foot musculature, and 
the right ankle dorsiflexors and plantar flexors.  There was 
no sensory loss to light touch palpation.  There was no 
evidence of instability.  Gait was non-painful; and he walked 
without a limp.  He showed normal ability to stand on his 
toes and heels.  There was no evidence of abnormal callus 
formation or abnormal shoe wear.  There was no skin 
breakdown, and no abnormal vascular changes were noted.  X-
rays of the right foot taken in April 1999 were interpreted 
as showing bilateral hallux valgus deformity  and bilateral 
degenerative arthritis of each first metatarsal phalangeal 
joint.  The "old fractures" of the distal fourth and fifth 
metatarsals were described as "nicely healed."  There was 
good preservation of the joint space of the second through 
fifth metatarsal joints on each side.  There was mild 
spurring in the tibial talar joints, bilaterally, consistent 
with early degenerative changes of both ankles.  The 
diagnosis was mild pes planus, with well-healed scars.  

On VA examination in March 2002, the veteran reported that 
his right foot disorder had continually worsened, and caused 
difficulty walking and performing daily activities.  
Examination revealed pain on palpation and range of motion of 
the second, third, fourth, and fifth metatarsophalangeal 
joints of the right foot.  There was no arch on weight-
bearing, bilaterally.  There was mild lateral deviation of 
the hallux, bilaterally.  There was pain with palpation of 
the medial arch extending to the plantar tuberosities of the 
calcaneus of the right foot.  There was no pain on palpation 
of the Achilles tendon.  The veteran's right foot had 15 
degrees of dorsiflexion.  The examiner noted two scars which 
were described as well healed over the fourth and fifth 
metatarsal bones.  X-rays revealed post-surgical changes of 
the right fourth and fifth metatarsals, with no acute 
fracture or dislocation, and mild osteoarthritic changes.  
The diagnosis was status post osteotomy of the fourth and 
fifth metatarsal bone on the right foot; metatarsalgia right, 
pes planus bilaterally, mild hallux valgus deformity 
bilaterally.  The examiner stated that the right foot pain 
the veteran experiences was likely to limit his daily 
activities, and was more than likely related to the painful 
callus that developed while the veteran was on active duty, 
and that later required surgical correction.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's right foot disability is currently rated under 
the code pertaining to foot injuries, 38 C.F.R. § 4.71a, Code 
5284, which provides that moderate foot injury is rated 10 
percent disabling.  A moderately severe foot injury warrants 
a 20 percent rating, and severe foot injury merits assignment 
of a 30 percent rating.  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As noted, a 20 percent rating under Diagnostic Code 5284 is 
warranted for a foot injury when such disability is 
"moderately severe."  The terms "mild," "moderate," 
"moderately-severe" "severe" and "pronounced" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology 
such as "mild," "moderate," "moderately-severe," 
"severe," and "pronounced" are used by VA examiners and 
others, and although an element of evidence to be considered 
by the Board, are not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

The evidence shows that the veteran's right foot disability 
has consistently been productive of at least some limitation 
of motion, with associated chronic pain and functional 
impairment.  On the circumstances of this case, and with the 
veteran given the benefit of the doubt, the Board finds that 
the evidence of record reasonably demonstrates that the 
veteran's right foot disability is moderately severe.  
Documentation that the veteran experiences chronic pain on 
palpation of the right foot, combined with his consistent 
history of severe right foot pain, and with consideration of 
reported functional impairment establish moderately severe 
disability, warranting a 20 percent rating under Code 5284.  
A body part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (emphasis added).  What 
the medical evidence does not show is that the service-
connected right foot disability is symptomatic to a degree 
that can be fairly characterized as severe.  Consequently, a 
rating in excess of 20 percent is not warranted.

Regarding the residual scars from the osteotomies the veteran 
underwent in 1978 and 1979, the medical evidence indicates 
that the operative scars are nontender; there is no 
underlying tissue loss; and the scars cause no impairment of 
function unrecognized by Code 5284.  Hence, a separate 
compensable rating for the scars is not warranted.  


ORDER

A 20 percent rating is granted for the veteran's service 
connected right foot disorder, including residuals of 
osteotomies of the fourth and fifth metatarsals, subject to 
the regulations governing payment of monetary awards.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

